DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2020, 07/01/2020, 11/12/2020, 01/29/2021, 03/19/2021, 06/16/2021, 08/04/2021, 11/09/2021, 12/29/2021, 01/26/2022, 02/22/2022, 05/02/2022 and 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-4 and 6-12 are objected to because of the following informalities:  “the second position” and “the first position”.  The limitations are being interpreted as “the second portion” and “the first portion”, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-6, 8, 10, 12-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-2, 4-6, 8, 10, 12-13 and 15-16, the limitation “…a relation of Wtx Bs Wmx Br, or wherein the conductive members are arranged at given 25intervals away from each other in the circumferential direction of the armature…” renders the claim indefinite because it is unclear what are included in the “or” phrase, and thus, the scope of the claims are unclear.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka et al.  (WO 2016072481 A1) (hereinafter rejections based on equivalent English translation US 2018/0287445 A1).
Regarding claim 14, Ishizuka discloses a rotating electrical machine comprising: 
a magnetic field-producing unit which includes a cylindrical magnet unit, the magnet unit having a plurality of magnetic poles having North and South polarities which are alternately arranged in a circumferential direction of the magnet 15unit (e.g. [0049]: permanent magnets of a rotor); an armature which is equipped with a multi-phase armature winding (e.g. [0049-0050]: stator); and a rotor which is provided by one of the magnetic field- producing unit and the armature (e.g. [0049]: rotor), 20wherein the armature winding includes a plurality of conductive members which face the magnetic field-producing unit 25and are arrayed at a given interval away from each other in a circumferential direction of the armature (e.g. Figs. 1-7: coil wires 50 of stator coil 40 & [0054]), wherein the armature winding is shaped to have a first dimension and a second dimension, the first dimension being a distance between an outer surface and an inner surface opposed 212to the outer surface in a radial direction of the armature, the second dimension being a dimension of a portion of the armature winding working as one of phases thereof in the circumferential direction of the armature, the first dimension being smaller than 5the second dimension (e.g. Fig. 1: the thickness of the armature windings is considered as the first dimension, and the longitudinal length of the armature windings is considered as the second dimension), wherein each of the conductive members is made of a bundle of a plurality of wires (e.g. Fig. 1 & [0049-0050]), wherein the wires of each of the conductive members are arranged adjacent to and in contact with each other (e.g. Fig. 1), and  10wherein a respective adjacent two of the wires has a first electrical resistivity in a direction in which the wires are arranged adjacent each other, each of the wires having a second electrical resistivity in a length-wise direction thereof, the first electrical resistivity being higher than the second electrical 15resistivity (e.g. Figs. 1 & 8 & [0008]: the bend portion at the ends of the stator windings are having higher electrical resistivity than the length-wise portion of the stator windings).
Ishizuka fails to explicitly disclose the magnetic field-producing unit is configured to have an intrinsic coercive force of 400kA/m and also have a remanent flux density of 1.OT or more; however, a rotor with permanent magnet inherently have a certain value of intrinsic coercive force and remanent flux density.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to design a motor with the claimed intrinsic coercive force and remanent flux density since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 3, 7, 9 and 11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/           Primary Examiner, Art Unit 2846